[Cite as State v. Simmons, 2012-Ohio-268.]



                 Court of Appeals of Ohio
                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA


                              JOURNAL ENTRY AND OPINION
                                       No. 96778


                                      STATE OF OHIO
                                                      PLAINTIFF-APPELLEE

                                                vs.

                                   RONALD SIMMONS
                                                      DEFENDANT-APPELLANT




                                             JUDGMENT:
                                              AFFIRMED


                                    Criminal Appeal from the
                             Cuyahoga County Court of Common Pleas
                                      Case No. CR-541368

        BEFORE: Sweeney, P.J., Jones, J., and E. Gallagher, J.

        RELEASED AND JOURNALIZED:                     January 26, 2012
ATTORNEYS FOR APPELLANT

Robert L. Tobik, Esq.
Assistant Public Defender
By: John T. Martin, Esq.
Assistant Public Defender
310 Lakeside Avenue, Suite 400
Cleveland, Ohio 44113

ATTORNEYS FOR APPELLEE

William D. Mason, Esq.
Cuyahoga County Prosecutor
By: Steven E. Gall, Esq.
Assistant Prosecuting Attorney
The Justice Center
1200 Ontario Street
Cleveland, Ohio 44113




JAMES J. SWEENEY, P.J.:

       {¶ 1} Defendant-appellant appeals from his conviction for aggravated murder with

firearm specifications. On appeal, he asserts that his constitutional rights were violated in

relation to his jury waiver. For the reasons that follow, we affirm.

       {¶ 2} Defendant executed a voluntary waiver of jury trial on April 11, 2011 that

was filed the same day. The court addressed defense counsel and defendant in open court

concerning defendant’s decision to waive his right to a jury. Specifically, the court

confirmed that defense counsel had explained the jury waiver to defendant and that he

attested to it in writing. Defendant stated that he voluntarily executed the waiver. A bench
trial commenced after the defendant’s waiver of jury trial was filed and journalized.

Defendant’s sole assignment of error in this appeal is as follows:

       {¶ 3} “The Defendant’s jury waiver was not knowingly[,] intelligently and

voluntarily entered.”

       {¶ 4} Defendant maintains that the trial court’s colloquy with defendant and

counsel did not adequately establish that he understood the rights he was surrendering.

However, defendant acknowledges that the written waiver that he voluntarily executed

was “valid on its face.” We construe this to mean that it adequately advised defendant of

his constitutional rights and memorialized the fact of his executed waiver of them. The

written waiver also contains a certification from defense counsel as follows: “I have

explained to my client his/her rights under the Constitution and laws of the United States

and the State of Ohio to a trial by jury. No threats or promises have been made to induce

the Defendant to waive that right, and I certify that this waiver has been knowingly,

intelligently, and voluntarily made.”

       {¶ 5} R.C. 2945.05 governs the waiver of a jury trial and provides:

       In all criminal cases pending in courts of record in this state, the defendant
       may waive a trial by jury and be tried by the court without a jury. Such
       waiver by a defendant, shall be in writing, signed by the defendant, and filed
       in said cause and made a part of the record thereof. It shall be entitled in the
       court and cause, and in substance as follows: “I __________, defendant in
       the above cause, hereby voluntarily waive and relinquish my right to a trial
       by jury, and elect to be tried by a Judge of the Court in which the said cause
       may be pending. I fully understand that under the laws of this state, I have a
       constitutional right to a trial by jury.
       Such waiver of trial by jury must be made in open court after the defendant
       has been arraigned and has had opportunity to consult with counsel. Such
       waiver may be withdrawn by the defendant at any time before the
       commencement of the trial.

       {¶ 6} In order to be valid, a jury waiver must satisfy five conditions: “[i]t must be

(1) in writing, (2) signed by the defendant, (3) filed, (4) made part of the record, and (5)

made in open court.” See State v. Lomax, 114 Ohio St.3d 350, 2007-Ohio-4277, 872

N.E.2d 279, ¶9. The Ohio Supreme Court has further directed, “a trial court does not need

to engage in an extended colloquy with the defendant in order to comply with the statutory

requirement that a jury waiver be made in open court.” Lomax, 114 Ohio St.3d 350,

2007-Ohio-4277, 872 N.E.2d 279, ¶42. R.C. 2945.05 does “not mandate magic words, or

a prolonged colloquy.” Id. at ¶48. To be valid, there need only be “some evidence in the

record of the proceedings that the defendant acknowledged the waiver to the trial court

while in the presence of counsel, if any.” Id. at ¶42.

       {¶ 7} The record establishes that defendant acknowledged the waiver to the trial

court while in the presence of his counsel. Defendant signed the written waiver; it was

filed and made part of the record and done in open court. This court has found valid the

waiver of these rights under factually analogous circumstances. See State v. Cantie, 8th

Dist. No. 93864, 2010-Ohio-5350, 2010 WL 4352266.              This assignment of error is

accordingly overruled.

       Judgment affirmed.

       It is ordered that appellee recover from appellant costs herein taxed.

       The court finds there were reasonable grounds for this appeal.
      It is ordered that a special mandate issue out of this court directing the common

pleas court to carry this judgment into execution. The defendant’s conviction having been

affirmed, any bail pending appeal is terminated. Case remanded to the trial court for

execution of sentence.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of the

Rules of Appellate Procedure.



JAMES J. SWEENEY, PRESIDING JUDGE

LARRY A. JONES, J., and
EILEEN A. GALLAGHER, J., CONCUR